Exhibit 10.1
TERMINATION AND SETTLEMENT AGREEMENT
TERMINATION AND SETTLEMENT AGREEMENT, dated as of April 16, 2020 (this
“Agreement”), by and among Stratosphere Holdco, LLC, a Delaware limited
liability company (“Parent”), Stratosphere Merger Sub, Inc., a Florida
corporation and an indirect wholly-owned subsidiary of Parent (“Merger Sub”),
and Stein Mart, Inc., a Florida corporation (the “Company”) and Stein Family
Holdco LLC, a Delaware limited liability company (the “Rollover Investor”).
RECITALS
WHEREAS, Parent, Merger Sub and the Company entered into an Agreement and Plan
of Merger, dated as of January 30, 2020 (the “Merger Agreement”), pursuant to
which Merger Sub was to be merged with and into the Company on the terms and
subject to the conditions set forth in the Merger Agreement (the “Merger”);
WHEREAS, the termination provisions of each of (i) the Limited Guaranty, dated
as of January 30, 2020, made by Kingswood Capital Opportunities Fund I, L.P.,
Kingswood Capital Opportunities Fund I-A, L.P. in favor of the Company (the
“Limited Guaranty”), (ii) the Voting Agreement, dated as of January 30, 2020, by
and among Parent and the Rollover Investor (the “Voting Agreement”), (iii) the
equity commitment letter from each of Parent and Kingswood Stratosphere
Investor, LLC, (the “Equity Commitment Letter”), and (iv) the rollover
investment commitment agreement letter from the Rollover Investor (the “Rollover
Letter” and together with the Equity Commitment Letter, the Voting Agreement and
the Limited Guaranty, the “Ancillary Agreements”) provide that each such
Ancillary Agreements shall be terminated and be of no further force and effect
in the event that the Merger Agreement is terminated;
WHEREAS, the Company, on the one hand, and Parent and Merger Sub, on the other
hand, have agreed that the Merger Agreement is to be terminated and the Merger
abandoned pursuant to Section 7.1 of the Merger Agreement;
WHEREAS, the Special Committee has determined that it is fair to, advisable and
in the best interest of the Company and the holders of Common Stock other than
the Rollover Investor to enter into this Agreement and has recommended that the
Board of Directors of the Company (the “Company Board”) approve the execution,
delivery and performance by the Company of this Agreement and the matters
contemplated hereby;
WHEREAS, the Company Board, acting upon the unanimous recommendation of the
Special Committee, has determined that it is advisable and in the best interest
of the Company and the holders of Common Stock other than the Rollover Investor
to enter into this Agreement and approved the execution, delivery and
performance by the Company of this Agreement and the matters contemplated
hereby; and
WHEREAS, each of Parent and the Merger Sub have approved this Agreement and the
matters contemplated hereby.
STATEMENT OF AGREEMENT
NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound, the parties hereto hereby agree as follows:





--------------------------------------------------------------------------------



ARTICLE 1
DEFINITIONS
Section 1.01. Definitions. Unless otherwise specifically defined herein, each
capitalized term used but not defined herein shall have the meaning assigned to
such term in the Merger Agreement.
ARTICLE 2
TERMINATION
Section 2.01. Termination of Merger Agreement. Parent and the Company hereby
mutually consent to terminate the Merger Agreement in its entirety effective
upon execution and delivery of this Agreement, pursuant to Section 7.1 of the
Merger Agreement, and agree that the Merger Agreement is void and of no further
force and effect, with no Liability on the part of any party to this Agreement
(or any Parent Related Party or Company Related Party), other than as
specifically provided in the Merger Agreement. The parties hereto acknowledge
that by virtue of the termination of the Merger Agreement and without any
further action by any Person, each of the Ancillary Agreements and the Debt
Commitment Letters terminates in accordance with its terms as such a consequence
without any further action being required on the part of any party hereto or
thereto.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
Section 3.01. Representations and Warranties of the Company. The Company hereby
represents and warrants that (a) it has all requisite corporate power and
authority to enter into this Agreement and to take the actions contemplated
hereby, (b) this Agreement has been duly authorized, executed and delivered by
the Company and, assuming this Agreement constitutes the valid and binding
agreement of Parent and Merger Sub, and the Rollover Investor, is the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms and (c) no consent of any third party is required for the
execution, delivery and performance of this Agreement by the Company.
Section 3.02. Representations and Warranties of Parent and Merger Sub. Each of
Parent and Merger Sub hereby represents and warrants that: (a) it has all
requisite power and authority to enter into this Agreement and to take the
actions contemplated hereby, (b) this Agreement has been duly authorized,
executed and delivered by Parent and Merger Sub (as applicable) and, assuming
this Agreement constitutes the valid and binding agreement of the Company, and
the Rollover Investor, this Agreement is the valid and binding obligation of
Parent and Merger Sub (as applicable), enforceable against Parent and Merger Sub
(as applicable) in accordance with its terms and (c) no consent of any third
party is required for the execution, delivery and performance of this Agreement
by Parent and Merger Sub (as applicable).
Section 3.03. Representations and Warranties of the Rollover Investor. The
Rollover Investor hereby represents and warrants that: (a) it has all requisite
power and authority to enter into this Agreement and to take the actions
contemplated hereby, (b) this Agreement has been duly authorized, executed and
delivered by such Rollover Investor and, assuming this Agreement constitutes the
valid and binding agreement of the Company, Parent and Merger Sub, this
Agreement is the valid and binding obligation of such Rollover Investor,
enforceable against such Rollover Investor in accordance with its terms and (c)
no consent of any third party is required for the execution, delivery and
performance of this Agreement by such Rollover Investor.


2

--------------------------------------------------------------------------------



ARTICLE 4
RELEASES AND COVENANT NOT TO SUE
Section 4.01. Company Release. Notwithstanding anything in the Merger Agreement
or any Ancillary Agreement that may be deemed to the contrary, including, but
not limited to, Section 7.5 of the Merger Agreement, effective upon execution
and delivery of this Agreement, the Company, on behalf of itself and any Person
claiming (now or in the future) through or on its behalf, including its parents,
subsidiaries and Affiliates and their respective past and present officers,
directors, managing directors, partners, members and employees, as well as the
heirs, executors, administrators, predecessors, successors and assigns, parents,
subsidiaries, divisions, Affiliates and attorneys, accountants, investment
bankers, financial or investments advisors, commercial bankers, insurers and
co-insurers, and other advisors and agents of any of them (collectively, the
“Company Releasing Parties”), hereby fully, completely, finally and forever
releases and discharges Parent, Merger Sub and their parents, subsidiaries and
Affiliates and their respective past and present officers, directors, managing
directors, partners, members and employees, as well as the heirs, executors,
administrators, predecessors, successors and assigns, parents, subsidiaries,
divisions, Affiliates and attorneys, accountants, investment bankers, financial
or investments advisors, commercial bankers, insurers and co-insurers, and other
advisors and agents (including debt and equity financing sources) of any of them
(collectively, the “KW Released Persons”), from any and all claims, demands,
rights, actions, causes of action, liabilities, damages, losses, obligations,
judgments, duties, suits, costs, expenses and charges of whatever nature, known
or unknown (including Unknown Claims, as defined below), without regard to the
subsequent discovery or existence of different or additional facts, whether
based on federal, state, local, statutory or common law or any other law, rule
or regulation, at law or in equity, arising out of, or relating in any way to
any of the Merger, the Merger Agreement or the Ancillary Agreements, or the
transactions contemplated thereby, including any claim relating to the
termination of the Merger Agreement, or the Parent Termination Fee set forth in
Section 7.6 of the Merger Agreement and including any acts, omissions,
negotiations, disclosure or communications related to the Merger, the Merger
Agreement or the Ancillary Agreements or the transactions contemplated thereby
(the “Company Released Claims”); provided that, for the avoidance of doubt,
nothing contained herein shall be deemed to release any party hereto from its
obligations under this Agreement or the Confidentiality Agreement or to prevent
any party from enforcing their rights under this Agreement or the
Confidentiality Agreement. For the avoidance of doubt, nothing in this Section
4.01 provides for a release by any of the Company Releasing Parties of any of
the Rollover Released Persons (as defined below).
Section 4.02. KW Parties Releases. Notwithstanding anything in the Merger
Agreement or any Ancillary Agreement that may be deemed to the contrary,
including, but not limited to, Section 7.5 of the Merger Agreement, effective
upon execution and delivery of this Agreement, Parent and Merger Sub, on behalf
of themselves and any Person claiming (now or in the future) through or on their
behalf, including their respective parents, subsidiaries and Affiliates and
their respective past and present officers, directors, managing directors,
partners, members and employees, as well as the heirs, executors,
administrators, predecessors, successors and assigns, parents, subsidiaries,
divisions, Affiliates and attorneys, accountants, investment bankers, financial
or investments advisors, commercial bankers, insurers and co-insurers, and other
advisors and agents (including debt and equity financing sources) of any of them
(collectively, the “KW Releasing Parties”), hereby fully, completely, finally
and forever release and discharge (x) the Company and its subsidiaries and
Affiliates and their respective past and present officers, directors, managing
directors, partners, members and employees, as well as the heirs, executors,
administrators, predecessors, successors and assigns, parents, subsidiaries,
divisions, Affiliates and attorneys, accountants, investment bankers, financial
or investments advisors, commercial bankers, insurers and co-insurers, and other
advisors and agents of any of them (collectively, the “Company Released
Persons”), and (y) the Rollover Investor and its parents, subsidiaries and
Affiliates and their respective past and present officers, directors, managing
directors, partners, members and employees, as well as the heirs, executors,
administrators, predecessors, successors and assigns, parents, subsidiaries,
divisions, Affiliates and attorneys, accountants, investment
3

--------------------------------------------------------------------------------



bankers, financial or investments advisors, commercial bankers, insurers and
co-insurers, and other advisors and agents of any of them (collectively, the
“Rollover Released Persons,” and together with the KW Released Persons and the
Company Released Persons, the “Released Persons”), from any and all claims,
demands, rights, actions, causes of action, liabilities, damages, losses,
obligations, judgments, duties, suits, costs, expenses and charges of whatever
nature, known or unknown (including Unknown Claims), without regard to the
subsequent discovery or existence of different or additional facts, whether
based on federal, state, local, statutory or common law or any other law, rule
or regulation, at law or in equity, arising out of, or relating in any way to
any of the Merger, the Merger Agreement or the Ancillary Agreements, or the
transactions contemplated thereby, including any claim relating to the
termination of the Merger Agreement, payment of the Company Termination Fee as
set forth in Section 7.6 of the Merger Agreement and including any acts,
omissions, negotiations, disclosure or communications related to the Merger, the
Merger Agreement or the Ancillary Agreements, or the transactions contemplated
thereby (the “KW Parties Released Claims”); provided that, for the avoidance of
doubt, nothing contained herein shall be deemed to release any party hereto from
its obligations under this Agreement or the Confidentiality Agreement or to
prevent any party from enforcing their rights under this Agreement or the
Confidentiality Agreement.
Section 4.03. Rollover Investor Releases. Notwithstanding anything in the Merger
Agreement or any Ancillary Agreement that may be deemed to the contrary,
including, but not limited to, Section 7.6 of the Merger Agreement, effective
upon execution and delivery of this Agreement, the Rollover Investor, on behalf
of itself and any Person claiming (now or in the future) through or on its
behalf, including its parents, subsidiaries and Affiliates and their respective
past and present officers, directors, managing directors, partners, members and
employees, as well as the heirs, executors, administrators, predecessors,
successors and assigns, parents, subsidiaries, divisions, Affiliates and
attorneys, accountants, investment bankers, financial or investments advisors,
commercial bankers, insurers and co-insurers, and other advisors and agents of
any of them (“Rollover Releasing Parties”), hereby fully, completely, finally
and forever release and discharge the KW Released Persons from any and all
claims, demands, rights, actions, causes of action, liabilities, damages,
losses, obligations, judgments, duties, suits, costs, expenses and charges of
whatever nature, known or unknown (including Unknown Claims), without regard to
the subsequent discovery or existence of different or additional facts, whether
based on federal, state, local, statutory or common law or any other law, rule
or regulation, at law or in equity, arising out of, or relating in any way to
any of the Merger, the Merger Agreement or the Ancillary Agreements, or the
transactions contemplated thereby, including any claim relating to the
termination of the Merger Agreement and including any acts, omissions,
negotiations, disclosure or communications related to the Merger, the Merger
Agreement or the Ancillary Agreements, or the transactions contemplated thereby
(the “Rollover Released Claims”); provided that, for the avoidance of doubt,
nothing contained herein shall be deemed to release any party hereto from its
obligations under this Agreement or the Confidentiality Agreement or to prevent
any party from enforcing their rights under this Agreement or the
Confidentiality Agreement. For the avoidance of doubt, nothing in this Section
4.03 provides for a release by any of the Rollover Releasing Parties of any of
the Company Released Persons.
Section 4.04. Scope of Release and Discharge. The Released Claims include any
claim that any Released Person does not know or suspect exists in his, her or
its favor at the time of the release, including without limitation any claim
that, if known, might have affected the decision to enter into this Agreement
(collectively, “Unknown Claims”). The parties hereto acknowledge and agree that
they may be unaware of or may discover facts in addition to or different from
those which they now know or believe to be true related to or concerning the
Released Claims. The parties hereto know that such presently unknown or
unappreciated facts could materially affect the claims or defenses of a party or
parties hereto. It is nonetheless the intent of the parties hereto to give a
full and complete release and discharge of the Released Claims, whether known or
unknown, suspected or unsuspected, contingent or non-contingent, accrued or
unaccrued, whether or not concealed or hidden, which now exist, or heretofore
have existed upon any theory of law or equity now existing or coming into
existence in the future. The parties hereto acknowledge that the foregoing
waivers
4

--------------------------------------------------------------------------------



were separately bargained for and are key elements of this Agreement of which
the releases and waivers are a part. To that end, with respect to the Released
Claims only, the parties hereto expressly waive and relinquish any and all
provisions, rights and benefits conferred by any law of the United States or of
any state or territory of the United States or of any other relevant
jurisdiction, or principle of common law, which is similar, comparable or
equivalent to §1542 of the California Civil Code. With respect to the Released
Claims only, the parties hereto expressly waive and relinquish, to the fullest
extent permitted by law, the provisions, rights, and benefits of §1542 of the
California Civil Code (or any similar, comparable or equivalent provision),
which provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Section 4.05. Covenant Not to Sue.
(a) Each of (a) the Company, on behalf of itself and the Company Releasing
Parties, and (b) the Rollover Investor, on behalf of itself and the Rollover
Releasing Parties, covenants, not to, directly or indirectly, in respect of the
KW Released Persons, encourage, solicit or voluntarily assist or participate in
any way in the filing, reporting, prosecution or bringing of any suit,
arbitration, mediation or claim (including a third party or derivate claim) with
respect to any Released Claim before any court, arbitrator, or other tribunal in
any jurisdiction, whether as a claim, a cross-claim, or counterclaim.
(b) The KW Parties, on behalf of themselves and the KW Releasing Parties,
covenant, not to, directly or indirectly, in respect of the Company Released
Persons or the Rollover Released Persons, encourage, solicit or voluntarily
assist or participate in any way in the filing, reporting, prosecution or
bringing of any suit, arbitration, mediation or claim (including a third party
or derivate claim) with respect to any Released Claim before any court,
arbitrator, or other tribunal in any jurisdiction, whether as a claim, a
cross-claim, or counterclaim.
(c) Any Released Person may plead this Agreement as a complete bar to any
Released Claim brought by the applicable party(ies) in derogation of this
covenant not to sue.
Section 4.06. Accord and Satisfaction. This Agreement and the releases reflected
herein shall be effective as a full and final accord and satisfaction and
release of all of the Released Claims.
ARTICLE 5
MISCELLANEOUS
Section 5.01. Publicity. Immediately following the execution and delivery of
this Agreement, (i) the Company shall issue a press release announcing the
execution of this Agreement in the form of Exhibit A to this Agreement and (ii)
the KW Parties shall file an amendment to the Schedule 13D filed by the KW
Parties on February 2, 2020 in substantially the form of Exhibit B. Other than
as a party may determine (based on advice of counsel) is necessary or
appropriate (w) to respond to any legal or regulatory process or proceeding, (x)
to respond to, or participate in discussions with, any of its supervising
regulators, (y) to give appropriate testimony or file any necessary documents in
any legal or regulatory proceeding, or (z) in deliberations of the Company
Board, no party to this Agreement shall make any public statements (including in
any filing with the SEC or any other regulatory or governmental agency,
including any stock exchange) that, with respect to the relationship between the
parties to this Agreement or otherwise relating in way to any of the Merger, the
Merger Agreement or the Ancillary Agreements, or the transactions contemplated
thereby, are inconsistent
5

--------------------------------------------------------------------------------



with, or otherwise contrary to, the statements in the press release or the
amendment to Schedule 13D issued pursuant to this Section 5.01.
Section 5.02. Non-Disparagement. Other than as a party may determine (based on
advice of counsel) is necessary or appropriate (w) to respond to any legal or
regulatory process or proceeding, (x) to respond to, or participate in
discussions with, any of its supervising regulators, (y) to give appropriate
testimony or file any necessary documents in any legal or regulatory proceeding,
or (z) in deliberations of the Company Board, no party to this Agreement shall
make any public statements or any private statements that disparage, denigrate
or malign the other parties hereto or the Released Persons concerning the
subject matter of this Agreement and the Merger Agreement or the business,
practices of the other parties hereto, or otherwise.
Section 5.03. Admission. The Parties intend the Agreement as described herein to
be a final and complete resolution of all disputes between them and to
compromise claims and potential claims that are contested, and it shall not be
deemed an admission by any Party as to the merits of any claim or defense.
Section 5.04. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).
Section 5.05. Governing Law. This Agreement, and any dispute, claim, legal
action, suit, proceeding or controversy arising out of or relating hereto, shall
be governed by, and construed in accordance with, the Laws of the State of
Florida, without regard to conflict of law principles thereof.
Section 5.06. Jurisdiction. Each party to this Agreement (i) irrevocably and
unconditionally submits to the personal jurisdiction of the federal and state
courts of the United States of America located in the State of Florida, (ii)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court, (iii) agrees that any
actions or proceedings arising in connection with this Agreement or the
transactions contemplated by this Agreement against any Company Related Party or
any Parent Related Party shall be brought, tried and determined only in the
state and federal courts in Duval County, State of Florida (or, only if the
state and federal courts in Duval County, State of Florida decline to accept
jurisdiction over a particular matter, any state or federal court within the
State of Florida) (the “Chosen Courts”), (iv) waives any claim of improper venue
or any claim that those courts are an inconvenient forum and (v) agrees that it
will not bring any action relating to this Agreement or the transactions
contemplated by this Agreement against any Company Related Party or any Parent
Related Party in any court other than the Chosen Courts, except to the extent
that all such courts shall lawfully decline to exercise such jurisdiction and
except that any party may seek to enforce or implement any Order obtained in any
such courts or in any other court of competent jurisdiction. The parties to this
Agreement agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 5.08 or in such
other manner as may be permitted by applicable Law, shall be valid and
sufficient service thereof.
Section 5.07. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE FINANCING COMMITMENTS OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, INCLUDING ANY LITIGATION AGAINST ANY FINANCING SOURCES ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR THE
6

--------------------------------------------------------------------------------



FINANCING COMMITMENTS. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES
THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED AND UNDERSTANDS
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.07.
Section 5.08. Notices. All notices and other communications hereunder shall be
in writing and shall be addressed as follows (or at such other address for a
party as shall be specified by like notice):
if to Parent or Merger Sub, to:
Kingswood Capital Management, L.P.
11777 San Vicente Blvd., Suite 650
Los Angeles, CA 90049
Attention: Alex Wolf
Email: awolf@kingswood-capital.com
with a copy to:
Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention: John Haggerty
Facsimile No.: 617.649.1411
Email: jhaggerty@goodwinlaw.com
if to the Company, to:
Stein Mart, Inc.
1200 Riverplace Blvd.
Jacksonville, Florida 32207
Attention: D. Hunt Hawkins
Facsimile No.: 904.858.2636
Email: hhawkins@steinmart.com
with a copy to:
Foley & Lardner
One Independent Drive, Suite 1300
Jacksonville, FL 32202
Attention: Gardner Davis
John Wolfel
Facsimile No.: 904.359.8700
Email: gdavis@foley.com
jwolfel@foley.com


7

--------------------------------------------------------------------------------



if to the Rollover Investor, to:
Stein Family Holdco LLC
1200 Riverplace Blvd.
Jacksonville, Florida 32207
Attention: Jay Stein
with a copy to:
Latham & Watkins LLP
355 South Grand Ave., Ste. 100
Los Angeles, CA 90071-1560
Attention: David Zaheer
Facsimile No.: 213.891.8763
All such notices or communications shall be deemed to have been delivered and
received (a) if delivered in person, on the day of such delivery, (b) if by
facsimile or electronic mail, on the day on which such facsimile or electronic
mail was sent; provided, that receipt is personally confirmed by telephone, (c)
if by certified or registered mail (return receipt requested), on the seventh
Business Day after the mailing thereof or (d) if by reputable overnight delivery
service, on the second Business Day after the sending thereof.
Section 5.10. Assignment; Binding Effect. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of Law or otherwise) without the prior
written consent of the other parties hereto. The provisions of this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.
Section 5.11. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions of this Agreement.
If any provision of this Agreement, or the application of that provision to any
Person or any circumstance, is invalid or unenforceable, then (a) a suitable and
equitable provision shall be substituted for that provision in order to carry
out, so far as may be valid and enforceable, the intent and purpose of the
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of that provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of that provision, or the
application of that provision, in any other jurisdiction. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a reasonably acceptable manner so that the transactions contemplated
hereby may be consummated as originally contemplated to the fullest extent
possible.
Section 5.12. Entire Agreement; No Third-Party Beneficiaries; Amendments. This
Agreement contains all of the terms, conditions and representations and
warranties agreed to by the parties relating to the subject matter of this
Agreement and supersede all prior or contemporaneous agreements, negotiations,
correspondence, undertakings, understandings, representations and warranties,
both written and oral, among the parties to this Agreement with respect to the
subject matter of this Agreement; provided, however, that the confidentiality
obligations of the parties set forth in the Confidentiality Agreement shall not
be superseded and shall remain in full force and effect. No representation,
warranty, inducement, promise, understanding or condition not set forth in this
Agreement has been made or relied upon by any of the parties to this Agreement.
Each party hereto acknowledges and agrees that each of the non-party Released
Persons are express third-party beneficiaries of the releases of such non-party
Released Persons contained in Sections 4.01, 4.02, 4.03 and 4.04 of this
Agreement, the covenants not to sue contained in Section 4.05 of this Agreement,
and the covenants contained in Sections 5.01 and 5.02 of this Agreement and are
entitled to
8

--------------------------------------------------------------------------------



enforce rights under such sections to the same extent that such non-party
Released Persons could enforce such rights if they were a party to this
Agreement. Except as provided in the preceding sentence, there are no
third-party beneficiaries to this Agreement, and this Agreement is not otherwise
intended to and shall not otherwise confer upon any Person other than the
parties hereto any rights or remedies hereunder. This Agreement may be amended
or modified only by a written instrument signed on behalf of all Parties.
Section 5.13. Headings. Headings of the Articles and Sections of this Agreement
are for convenience of the parties hereto only and shall be given no substantive
or interpretive effect whatsoever.
Section 5.14. Interpretation. The words “hereof”, “herein” and “hereunder” and
words of like import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. References to
Articles, Sections, Exhibits and Schedules are to Articles, Sections, Exhibits
and Schedules of this Agreement unless otherwise specified. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any statute shall be deemed to refer to such statute as
amended from time to time and to any rules or regulations promulgated
thereunder. References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof; provided that with respect to any agreement
or contract listed on any schedule hereto, all such amendments, modifications or
supplements must also be listed in the appropriate schedule. References to any
Person include the successors and permitted assigns of that Person. References
from or through any date mean, unless otherwise specified, from and including or
through and including, respectively. References to “law”, “laws” or to a
particular statute or law shall be deemed also to include any Applicable Law.
Each of the parties hereto has participated in the drafting and negotiation of
this Agreement. If an ambiguity or question of intent or interpretation arises,
this Agreement must be construed as if it is drafted by all the parties hereto,
and no provision of this Agreement shall be construed against any party hereto
based on its authorship of any of the provisions of this Agreement.
[Remainder of the Page Intentionally Left Blank]








9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties to this Agreement as of the date first
written above.



PARENT:Stratosphere Holdco, LLCBy:/s/ Alex WolfName:Alex WolfTitle:Managing
PartnerMERGER SUB:Stratosphere Merger Sub, Inc.By:/s/ Alex WolfName:Alex
WolfTitle:PresidentCOMPANY:Stein Mart, Inc.By:/s/ D. Hunt HawkinsName:D. Hunt
HawkinsTitle:Chief Executive OfficerROLLOVER INVESTOR:Stein Family Holdco
LLCBy:/s/ Jay SteinName:Jay SteinTitle:Manager





10